Per Curiam.

The plaintiff was injured in a fall in a restaurant operated by the defendant at the corner of King and Cleveland Streets in the City of Charleston. The jury awarded her a verdict for $18,500.00 actual damages, and defendant’s motion for judgment non obstante veredicto was denied by the court. This is an appeal by defendant from the denial of its motion.
The defendant urges that the evidence was insufficient to establish any negligence on its part as a proximate cause of plaintiff’s injury, and, alternatively, that plaintiff was guilty of contributory negligence as a matter of law. These issues are not properly before us because the record fails to establish that they were presented to the trial *136judge by motion for a directed verdict. Absent such a motion at the appropriate stage of the trial, a motion for judgment non obstante veredicto will not lie. We have, nevertheless, carefully examined the record in the light of the briefs and the arguments of counsel, and are convinced that the grounds of appeal urged by defendant are without merit. The evidence raised jury issues as to whether the defendant negligently failed to adequately light or otherwise give warning of a step down between adjacent dining areas, which caused plaintiff’s fall, and as to whether plaintiff was contributorily negligent in failing to detect the condition and to save herself from harm.
Affirmed.